863 F.2d 48
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jesse M. JONES, Petitioner-Appellant,v.Al C. PARKE, Attorney General of Kentucky, Respondents-Appellees.
No. 88-5779.
United States Court of Appeals, Sixth Circuit.
Nov. 16, 1988.

Before ENGEL, Chief Judge, WELLFORD and BOGGS, Circuit Judges.

ORDER

1
This pro se petitioner appeals two orders of the district court which dismissed his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  He now moves for the appointment of counsel.  Upon review of the record and the brief submitted by petitioner, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner, Jesse M. Jones, filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2254 in the District Court for the Western District of Kentucky.  As the basis of his claim for that relief, he alleged that his convictions in July 1982 for first degree robbery, theft of goods valued at over $100 and being a persistent felony offender in the first degree were illegal.  In particular, he first maintained that he had not received the effective assistance of counsel in that his attorney had not obtained a continuance in his trial to investigate the validity of a prior felony conviction upon which the persistent felony offender charge was based.  Additionally, petitioner argued that a second conviction proven in support of that particular aspect of the prosecution did not satisfy the requirements of Ky.Rev.Stat.Ann. Sec. 532.080 to serve as a predicate felony conviction so as to allow his conviction as a persistent felony offender.  The district court, however, determined that both those arguments were without merit and ordered the dismissal of the petition for habeas relief.  Petitioner then filed this appeal.


3
After careful review of the record in light of the brief filed by petitioner, the court concludes that the district court did not err in dismissing the petition for a writ of habeas corpus.  Accordingly, the motion for appointment of counsel is hereby denied and the district court's orders entered March 28 and June 29, 1988, are hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.